Exhibit 10.44

[Execution]

FORBEARANCE AGREEMENT

     FORBEARANCE AGREEMENT (this “Agreement”), dated as of April 16, 2007, is
entered into by and among Fortress Credit Corp., a Delaware corporation, in its
capacity as administrative and collateral agent acting for and on behalf of the
parties to the Loan Agreement (as hereinafter defined) as lenders (in such
capacity, “Agent”), the parties to the Loan Agreement as lenders (each
individually a “Lender” and collectively, “Lenders”), Maritime Logistics US
Holdings Inc., a Delaware corporation (“MLI”), Summit Logistics International
Inc, a New Jersey corporation (“Summit”), SeaMaster Logistics Inc., a Delaware
corporation (“SeaMaster”), AmeRussia Shipping Company Inc., a Delaware
corporation (“AmeRussia Shipping”), FMI International LLC, a Delaware limited
liability company (“FMI International”), Fashion Marketing, Inc., a New Jersey
corporation (“FM”), FMI International Corp. (West), a New Jersey corporation
(“FMIW”), FMI International Corp., a New Jersey corporation (“FMII”), Freight
Management LLC, a Delaware limited liability company (“FMLLC”), FMI Trucking,
Inc., a New Jersey corporation (“Trucking”), FMI Express Corp., a New Jersey
corporation (“Express”), Clare Freight, Los Angeles, Inc., a California
corporation (“Clare”), TUG New York, Inc., a New York corporation (“TUG NY”),
Summit Global Logistics, Inc. (formerly known as Aerobic Creations, Inc.), a
Delaware corporation (“Parent”), TUG USA, Inc., a New Jersey corporation,
formerly known as Dolphin US Logistics Inc (“TUG USA”), AMR Investments Inc, a
New Jersey corporation (“AMRI”) and FMI Holdco I, LLC, a Delaware limited
liability company (“FMI Holdco”, and together with MLI, Summit, SeaMaster,
AmeRussia Shipping, FM, FMI International, FMIW, FMII, FMLLC, Trucking, Express,
Clare, TUG NY, Parent, TUG USA, AMRI and FMI Holdco, each individually, a
“Borrower” and collectively, “Borrowers”), the parties to the Loan Agreement as
guarantors (each individually, a “Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H :

     WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into
financing arrangements pursuant to which Lenders (or Agent on behalf of Lenders)
have made and may make loans and advances and provide other financial
accommodations to Borrowers as set forth in the Loan Agreement, dated as of
November 8, 2006, by and among Agent, Lenders, Borrowers and Guarantors (as the
same may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”, and together with this Agreement,
and all other agreements, documents and instruments at any time executed and/or
delivered in connection therewith or related thereto, as from time to time
amended, modified, supplemented, extended, renewed, restated, or replaced,
collectively, the “Loan Documents”);

     WHEREAS, certain Events of Default under the Loan Agreement have occurred
and are continuing and Borrowers expect certain other Events of Default referred
to below to occur; and

     WHEREAS, Borrowers have requested that Agent and Lenders forbear from
exercising their respective rights and remedies under the Loan Documents as a
result of such existing and

--------------------------------------------------------------------------------



prospective Events of Default referred to below and Agent and Lenders are
willing to agree to forbear from exercising such rights and remedies on the
terms and conditions contained herein;

     NOW, THEREFORE, in consideration of the foregoing, the mutual agreements
and covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

     1.  Definitions and Interpretation.

          (a) Additional Definitions. As used herein, the following terms shall
have the meanings given to them below:

               (i) “Existing Defaults” shall mean, collectively, the Events of
Default that have occurred and are continuing under the Loan Agreement which are
described on Exhibit A hereto.

               (ii) “Forbearance Termination Date” shall have the meaning given
to such term in Section 3(b) hereof.

               (iii) “Prospective Financial Covenant Defaults” shall mean,
collectively, (A) the Events of Default (if any) arising under Section 8.01(c)
of the Loan Agreement that occur as a result of the failure of Borrowers and
Guarantors to comply with the financial covenants set forth in Section 6.03 of
the Loan Agreement (Total Leverage Ratio; Consolidated Last Twelve Months
EBITDA; Fixed Charge Coverage Ratio) and (B) the Event of Default (if any)
arising under Section 8.01(e) of the Loan Agreement as a result of the defaults
that occurred under the Senior Convertible Notes pursuant to the failure to
comply with the financial covenants set forth in Section 14(l) of the Senior
Convertible Notes, in each case for the respective periods ending on March 31,
2007.

               (iv) “Sea Master Hong Kong” shall mean Sea Master Logistics
(Holding) Limited, a company organized under the laws of Hong Kong.

               (v) “Sea Master Taiwan” shall mean Sea Master Logistics (Holding)
Ltd., Taiwan Branch, a company organized under the laws of Taiwan.

          (b) Interpretation. All capitalized terms used herein shall have the
meanings assigned to them in the Loan Agreement, unless otherwise defined
herein.

     2.  Acknowledgements.

          (a) Acknowledgment of Obligations. Each Borrower and Guarantor hereby
acknowledges, confirms and agrees that as of the close of business on April 13,
2007, Borrowers are indebted to Agent and Lenders in the principal amount of
$53,000,000 under the Loan Documents, together with interest accrued and
accruing, and costs and expenses and other fees and charges now or hereafter
owed by Borrowers to Agent and Lenders, which amounts are unconditionally owing
by Borrowers to Agent and Lenders, all without offset, defense or counterclaim
of any kind, nature or description whatsoever.

          (b) Acknowledgment of Security Interests. Each Borrower and Guarantor
hereby acknowledges, confirms and agrees that Agent has and shall continue to
have valid, enforceable

2

--------------------------------------------------------------------------------



and perfected liens upon and security interests in the assets and properties of
Borrowers heretofore granted to Agent pursuant to the Loan Documents or
otherwise granted to or held by Agent.

          (c) Binding Effect of Documents. Each Borrower and Guarantor hereby
acknowledges, confirms and agrees that: (i) each of the Loan Documents to which
it is a party has been duly executed and delivered to Agent and Lenders by such
Borrower or Guarantor and each is in full force and effect as of the date
hereof, (ii) the agreements and obligations of such Borrower or Guarantor
contained in such documents constitute the legal, valid and binding obligations
of such Borrower or Guarantor, enforceable against it in accordance with their
respective terms except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting creditors’ rights generally and such Borrower or Guarantor has no
valid defense to the enforcement of such obligations, and (iii) subject to
Section 3(b) hereof, Agent and Lenders are and shall be entitled to the rights,
remedies and benefits provided for in the Loan Documents.

     3.  Forbearance as to Certain Events of Default.

          (a) Acknowledgment of Default. Each Borrower and Guarantor hereby
acknowledges, confirms and agrees that the Existing Defaults have occurred and
are continuing, and each of such Existing Defaults constitutes an Event of
Default and, subject to Section 3(b) hereof, entitles Agent and Lenders to
exercise their respective rights and remedies under the Loan Documents,
applicable law or otherwise. Agent and Lenders have not waived, presently do not
intend to waive and may never waive such Existing Defaults and nothing contained
herein or the transactions contemplated hereby shall be deemed to constitute any
such waiver. Each Borrower and Guarantor hereby acknowledges and agrees that,
subject to Section 3(b) hereof, Agent and Lenders have the right to declare the
Obligations to be immediately due and payable under the terms of the Loan
Documents.

          (b) Forbearance.

               (i) In reliance upon the representations, warranties and
covenants of Borrowers and Guarantors contained in this Agreement, and subject
to the terms and conditions of this Agreement and any documents or instruments
executed in connection herewith, Agent and Lenders agree to forbear from
exercising their respective rights and remedies under the Loan Documents,
applicable law or otherwise, in each case, only with respect to the Existing
Defaults and the Prospective Financial Covenant Defaults, to the effect that the
rights and benefits otherwise available to Borrowers and Guarantors under the
Loan Documents in the absence of an Event of Default, and such agreement of
Agent and Lenders to forbear from exercising their rights and remedies shall
continue until the earliest of the following dates (the earliest of such dates
being referred to herein as the “Forbearance Termination Date”):

                    (A) June 15, 2007, or

                    (B) the date of the occurrence of any Event of Default,
other than the Existing Defaults and the Prospective Financial Covenant
Defaults.

               (ii) Upon the Forbearance Termination Date, the agreement of
Agent and Lenders to forbear shall automatically and without further action
terminate and be of no force

3

--------------------------------------------------------------------------------



and effect, it being understood and agreed that the effect of such termination
will be to permit Agent and Lenders to exercise such rights and remedies
immediately, including, but not limited to, the acceleration of the Obligations,
in each case without any further notice, passage of time or forbearance of any
kind.

          (c) No Other Waivers; Reservation of Rights.

               (i) Agent and Lenders have not waived, are not by this Agreement
waiving and have no intention of waiving, any Events of Default which may have
occurred prior to the date hereof or which may be continuing on the date hereof
or any Events of Default which may occur or may be anticipated to occur after
the date hereof, whether based on the failure to comply with Sections 6.01(a),
6.01(b), 6.02(f), 6.02(m) or 6.03 of the Loan Agreement at any time hereafter or
otherwise and whether Agent or any Lender may have any notice or information
with respect thereto as of the date hereof, and except as expressly set forth in
Section 3(b) hereof, Agent and Lenders have not agreed to forbear with respect
to any of their rights or remedies concerning any Events of Default (other than
the Existing Defaults and the Prospective Financial Covenant Defaults) which may
have occurred prior to the date hereof or which may be continuing on the date
hereof or any Events of Default which may occur or may be anticipated to occur
after the date hereof, whether based on the failure to comply with Sections
6.01(a), 6.01(b), 6.02(f), 6.02(m) or 6.03 of the Loan Agreement at any time
hereafter or otherwise and whether Agent or any Lender may have any notice or
information with respect thereto as of the date hereof.

               (ii) Subject to Section 3(b) above, Agent and Lenders reserve the
right, in their discretion, to exercise any or all of its or their rights and
remedies arising under the Loan Documents, as a result of any Events of Default
which may have occurred prior to the date hereof (other than the Existing
Defaults and the Prospective Financial Covenant Defaults to the extent set forth
in Section 3(b) hereof), or are continuing on the date hereof, or any Event of
Default which may occur after the date hereof, whether based on the failure to
comply with Sections 6.01(a), 6.01(b), 6.02(f), 6.02(m) or 6.03 of the Loan
Agreement at any time hereafter or otherwise, and Agent and Lenders have not
waived any of such rights or remedies, and nothing in this Agreement, and no
delay on its part in exercising any such rights or remedies, shall be construed
as a waiver of any such rights or remedies.

               (iii) Each Borrower and Guarantor hereby acknowledges, confirms
and agrees that the forbearance set forth in Section 3(b) shall not be construed
as a limitation on the rights of Agent and Lenders to take any action under or
in respect of the Intercreditor Agreement vis a vis the Noteholders, including,
but not limited to, the sending of any Default Notice thereunder (as such term
is defined therein). Each Borrower and Guarantor hereby acknowledges, confirms
and agrees that under Sections 3.1, 3.2 and 3.3 of the Intercreditor Agreement,
Borrowers and Guarantors are only permitted to make, and Noteholders to receive
and retain, regularly scheduled payments of principal and interest and only so
long as no Default Notice has been sent by Agent under the Intercreditor
Agreement. In the event Agent may elect to send any such Default Notice,
Borrowers and Guarantors shall not make any payments in respect of the
Noteholder Debt (as defined in the Intercreditor Agreement) until the end of the
applicable period as provided in the Intercreditor Agreement.

               (iv) Each Borrower and Guarantor hereby acknowledges, confirms
and agrees that it will deliver to Agent, immediately upon receipt thereof, a
copy of each Event of Default

4

--------------------------------------------------------------------------------



Redemption Notice (as defined in the Senior Convertible Notes), each other
request for redemption and each demand for any payment or other acceleration
sent by or on behalf of any Noteholder. Without limiting any other rights of
Agent and Lenders hereunder or under any other Loan Document, the receipt by any
Borrower or Guarantor of any such Event of Default Redemption Notice, request or
demand shall constitute an Event of Default under the Loan Agreement and the
other Loan Documents.

     4. Limitation on Right to Receive Revolving Loans and Letter of Credit
Guaranties. On and after the date hereof, Agent and Lenders will have no
obligation, or otherwise be required, to make any Revolving Loans or provide any
Letter of Credit Guaranties or other financial accommodations, except as Agent
and Required Lenders, in their sole and absolute discretion, may otherwise
hereafter expressly agree in writing.

     5. Additional Representations, Warranties and Covenants. In addition to the
continuing representations, warranties and covenants heretofore or hereafter
made by Borrowers and Guarantors to Agent and Lenders pursuant to the other Loan
Documents, each of Borrowers and Guarantors, jointly and severally, hereby
represents, warrants and covenants with and to Agent and Lenders as follows
(which representations, warranties and covenants are continuing and shall
survive the execution and delivery hereof and shall be incorporated into and
made a part of the Loan Documents):

          (a) This Agreement has been duly authorized, executed and delivered by
all necessary corporate action on the part of each Borrower and Guarantor which
is a party hereto, and is in full force and effect as of the date hereof, and
the agreements and obligations of Borrowers and Guarantors contained herein
constitute legal, valid and binding obligations of Borrowers and Guarantors
enforceable against them in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or other similar laws affecting
creditors’ rights generally.

          (b) All of the representations and warranties set forth in the Loan
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date hereof as if made on the date hereof, except to
the extent any such representation or warranty is made as of a specified date,
in which case such representation or warranty shall have been true and correct
in all material respects as of such date.

          (c) All necessary actions and proceedings required by the Loan
Documents in connection with this Agreement, applicable law or regulation and
the transactions contemplated thereby have been duly and validly taken in
accordance with the terms thereof, and all required consents thereto under any
agreement, document or instrument to which Borrowers and Guarantors are a party,
and all applicable consents or approvals of governmental authorities, have been
obtained.

          (d) On or prior to June 30, 2007, Borrowers and Guarantors shall (i)
cause Sea Master Taiwan to execute and deliver to Agent a Security Agreement and
Guaranty and execute and deliver, or cause to be executed and delivered, or
deliver, as the case may be, the other agreements, documents and instruments, in
each case as required under the terms of Section 6.01(b)(i) of the Loan
Agreement and (ii) cause Sea Master Hong Kong to execute and deliver a Pledge
Agreement with respect to the stock of Sea Master Taiwan and execute and
deliver, or

5

--------------------------------------------------------------------------------



cause to be executed and delivered, or deliver, as the case may be, the other
agreements, documents and instruments, in each case as required under the terms
of Section 6.01(b)(ii) of the Loan Agreement.

          (e) The parties hereto acknowledge, confirm and agree that the failure
of any Borrower or Guarantor to comply with the covenants, conditions and
agreements contained herein, or in any other agreement, document or instrument
at any time executed and/or delivered by any Borrower or Guarantor with, to or
in favor of Agent and Lenders shall constitute an Event of Default under the
Loan Agreement and the other Loan Documents.

     6. Release. In consideration of Agent and Lenders entering into this
Agreement, and other consideration provided for in this Agreement, each Borrower
and Guarantor hereby fully releases, remises, acquits, irrevocably waives and
forever discharges Agent and each Lender under the Loan Agreement, together with
their respective predecessors, successors, assigns, subsidiaries, affiliates and
agents and all of their respective past, present and future officers, directors,
shareholders, employees, contractors and attorneys and their respective
predecessors, successors, heirs, and assigns, from and with respect to any and
all past, present or future actions and causes of action, suits, disputes,
controversies, claims, liabilities, obligations, debts, sums of money, offset
rights and set-offs, defenses to payment, losses, damages, judgments, executions
and demands of whatever nature (whether known or unknown, liquidated or
unliquidated, fixed or contingent, matured or unmatured, asserted or unasserted,
foreseen or unforeseen, in contract, in tort or otherwise, or at law or in
equity), arising on or prior to the date hereof, for money damages or dues,
recovery of property, or specific performance, in respect of the Loan Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby, all the foregoing being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

     7. Conditions Precedent. The effectiveness of the forbearance set forth in
Section 3(b) shall be subject to the receipt by Agent of this Agreement, duly
authorized, executed and delivered by Borrowers, Guarantors and such Lenders as
may be required under the Loan Agreement.

     8. Effect of this Agreement. This Agreement and the instruments and
agreements delivered pursuant hereto constitute the entire agreement of the
parties with respect to the subject matter hereof and thereof, and supersede all
prior oral or written communications, memoranda, proposals, negotiations,
discussions, term sheets and commitments with respect to the subject matter
hereof and thereof. Except as expressly contained herein, no other changes or
modifications or waivers to the Loan Documents are intended or implied, and in
all other respects the Loan Documents are hereby specifically ratified, restated
and confirmed by all parties hereto as of the effective date hereof. To the
extent that any provision of the Loan Agreement or any of the other Loan
Documents are inconsistent with the provisions of this Agreement, the provisions
of this Agreement shall control.

     9. Further Assurances. Each Borrower and Guarantor shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Agent or Lenders to effectuate the provisions and
purposes of this Agreement.

6

--------------------------------------------------------------------------------



     10. Governing Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of New York (but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York).

     11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

     12. Counterparts. This Agreement may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Agreement, it shall not be necessary
to produce or account for more than one counterpart thereof signed by each of
the parties hereto. Delivery of an executed counterpart of this Agreement by
telecopier or other method of electronic transmission shall have the same force
and effect as delivery of an original executed counterpart of this Agreement.
Any party delivering an executed counterpart of this Agreement by telecopier or
other method of electronic transmission also shall deliver an original executed
counterpart of this Agreement, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement as to such party or any other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

  BORROWERS:        MARITIME LOGISTICS US HOLDINGS INC.        By:     Name:   
Title:        SUMMIT LOGISTICS INTERNATIONAL INC        By:     Name:    Title: 
      SEAMASTER LOGISTICS INC.        By:     Name:    Title:        AMERUSSIA
SHIPPING COMPANY INC.        By:     Name:    Title:        FASHION MARKETING,
INC.        By:     Name:    Title:        FMI INTERNATIONAL LLC        By:    
Name:    Title:        FMI INTERNATIONAL CORP. (WEST)        By:     Name:   
Title: 


[SIGNATURES CONTINUE ON NEXT PAGE]

--------------------------------------------------------------------------------



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

  FMI INTERNATIONAL CORP.        By:     Name:    Title:        FREIGHT
MANAGEMENT LLC        By:     Name:    Title:        FMI TRUCKING, INC.       
By:     Name:    Title:        FMI EXPRESS CORP.        By:     Name:    Title: 
      CLARE FREIGHT, LOS ANGELES, INC.        By:     Name:    Title:        TUG
NEW YORK, INC.        By:     Name:    Title: 


[SIGNATURES CONTINUE ON NEXT PAGE]

--------------------------------------------------------------------------------



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

  SUMMIT GLOBAL LOGISTICS, INC.
(formerly  known as Aerobic Creations, Inc.)          By:     Name:    Title:   
    TUG USA, INC. (formerly known as Dolphin
US  Logistics Inc.)          By:     Name:    Title:        AMR INVESTMENTS INC 
      By:     Name:    Title:        FMI HOLDCO I, LLC        By:     Name:   
Title: 


[SIGNATURES CONTINUE ON NEXT PAGE]

--------------------------------------------------------------------------------



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

  FORTRESS CREDIT CORP.,    as Agent        By:     Name:    Title:             
  LENDERS        FORTRESS CREDIT OPPORTUNITIES I LP        By: FORTRESS CREDIT
OPPORTUNITIES I
GP LLC, its General Partner          By:     Name:    Title:        FORTRESS
CREDIT OPPORTUNITIES II LP        By: FORTRESS CREDIT OPPORTUNITIES II    GP
LLC, its General Partner        By:     Name:    Title:        FORTRESS PARTNERS
FUND LP        By: FORTRESS PARTNERS GP LLC, its
General Partner          By:     Name:    Title: 


[SIGNATURES CONTINUE ON NEXT PAGE]

--------------------------------------------------------------------------------



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

  FORTRESS CREDIT FUNDING III LP        By: FORTRESS CREDIT FUNDING III GP
LLC, its General Partner          By:     Name:    Title:        FORTRESS CREDIT
FUNDING IV LP        By: FORTRESS CREDIT FUNDING IV GP
LLC,  its General Partner          By:     Name:    Title: 


[SIGNATURES CONTINUE ON NEXT PAGE]

--------------------------------------------------------------------------------



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


  ABLECO FINANCE LLC        By:     Name:    Title: 


 

[SIGNATURES CONTINUE ON NEXT PAGE]

--------------------------------------------------------------------------------



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


  PLAINFIELD DIRECT LLC        By:     Name:    Title: 


--------------------------------------------------------------------------------



EXHIBIT A
TO
FORBEARANCE AGREEMENT

Existing Defaults

     1.   The Event of Default arising under Section 8.01(c) of the Loan
Agreement as a result of:

          (a) the failure of Borrowers and Guarantors to timely deliver to Agent
and Lenders the monthly financial statements and the corresponding compliance
certificate and schedules for the months ending on December 31, 2006 and January
31, 2007 in each case by the dates required under Section 6.01(a) of the Loan
Agreement;

          (b) the failure to timely deliver to Agent and Lenders the annual
audited financial statements and the corresponding compliance certificate and
schedules for the Fiscal Year ending on December 31, 2006 by the date required
under Section 6.01(a) of the Loan Agreement;

          (c) the formation of Sea Master Taiwan by Sea Master Hong Kong in
violation of Section 6.02(f) of the Loan Agreement;

          (d) the failure of Borrowers and Guarantors to cause Sea Master Taiwan
to execute and deliver to Agent a Security Agreement and Guaranty and to execute
and deliver, or cause to be executed and delivered, or to deliver, as the case
may be, the other agreements, documents and instruments, in each case as
required under the terms of Section 6.01(b)(i) of the Loan Agreement;

          (e) the failure of Borrowers and Guarantors to cause Sea Master Hong
Kong to execute and deliver a Pledge Agreement with respect to the stock of Sea
Master Taiwan and to execute and deliver, or cause to be executed and delivered,
or to deliver, as the case may be, the other agreements, documents and
instruments, in each case as required under the terms of Section 6.01(b)(ii) of
the Loan Agreement;

          (f) the name change of Parent occurring after the latest date
permitted therefor under Section 6.02(m) of the Loan Agreement; and

          (g) the failure (if any) to notify Agent of the Events of Default
described in Paragraph 1(a) through (f) above within the time periods required.

     2.   The Event of Default arising under Section 8.01(e) of the Loan
Agreement as a result of:

          (a) the defaults that occurred under the Senior Convertible Notes
pursuant to the failure to deliver the quarterly financial statements for the
quarter ending on December 31, 2006;

--------------------------------------------------------------------------------



          (b) the defaults that occurred under the Senior Convertible Notes
pursuant to the failure to deliver the annual financial statements for the
fiscal year ending on December 31, 2006;

          (c) the defaults that occurred under the Senior Convertible Notes
pursuant to the name change of Parent occurring after the latest date permitted
therefor under the Security Agreement (as defined in the Senior Convertible
Notes); and

          (d) the defaults that occurred under the Senior Convertible Notes
pursuant to the failure (if any) to notify the Noteholders of the defaults
described in Paragraph 2(a) through (c) above within the time periods required.

--------------------------------------------------------------------------------